Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150148                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 150148
                                                                   COA: 314706
                                                                   Wayne CC: 12-010198-FH
  DON DALE YOWCHUANG,
           Defendant-Appellee.

  _________________________________________/

        By order of November 26, 2014, the application for leave to appeal the August 5,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Seewald (Docket No. 150146). On order of the Court, the case having been
  decided on April 25, 2016, 499 Mich. 111 (2016), the application is again considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the
  judgment of the Court of Appeals, and we REMAND this case to the Wayne Circuit
  Court to reinstate the bindover decision of the 16th District Court and for further
  proceedings consistent with this Court’s opinion in People v Seewald.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2016
           p0620
                                                                              Clerk